Citation Nr: 0107312	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  98-00 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension on a 
direct basis and due to an undiagnosed illness.

2.  Entitlement to service connection for insomnia and 
fatigue due to an undiagnosed illness.

3.  Entitlement to service connection for gastrointestinal 
disorder due to an undiagnosed illness.

4.  Entitlement to service connection for bloody stools due 
to an undiagnosed illness.

5.  Entitlement to service connection for blurred vision due 
to an undiagnosed illness.

6.  Entitlement to service connection for flu-like symptoms 
due to an undiagnosed illness.

7.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

8.  Entitlement to service connection for dizziness due to an 
undiagnosed illness.

9.  Entitlement to service connection for impotence due to an 
undiagnosed illness.

10.  Entitlement to service connection for shortness of 
breath due to an undiagnosed illness.

11.  Entitlement to service connection for memory loss and 
decreased concentration due to an undiagnosed illness.

12.  Entitlement to service connection for nervousness due to 
an undiagnosed illness.

13.  Entitlement to service connection for a skin disorder 
due to an undiagnosed illness.

14.  Entitlement to service connection for frequent urination 
due to an undiagnosed illness.

15.  Entitlement to service connection for hair loss due to 
an undiagnosed illness.

16.  Entitlement to service connection for a disability 
claimed as poor circulation (tingling in the legs) due to an 
undiagnosed illness.

17.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.

18.  Entitlement to service connection for muscle soreness 
due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


REMAND

The veteran served on active duty from July 1971 to July 
1973.  He was ordered to active duty from September 1990 to 
June 1991 in support of operation Desert Shield/Desert Storm, 
and served in Southwest Asia from November 1990 to May 1991.

The Board of Veterans Appeals (Board) remanded this case in 
August 1999.  Pursuant to the remand, the next month, the 
Regional Office (RO) requested that the veteran supply 
additional evidence regarding his claim; however, the veteran 
failed to respond.  

The Remand also directed the RO to obtain hospital records 
from Department of Veterans Affairs (VA) Medical Center in 
Jackson, Mississippi.  The March 2000 supplemental statement 
of the case (SSOC) relates that the RO obtained and reviewed 
the medical records from this facility that dated between 
1994 and 2000.  However, the clinical documentation has not 
been incorporated into the record.  The RO should associate 
these medical records with the claims file.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Moreover, there has been a significant change in the law 
during the pendency of the veteran's appeals.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should associate legible 
copies of the medical records that were 
obtained from the VA hospital in Jackson, 
Mississippi, with the claims folder.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





